                                   ORDER LIFTING STAY

       This matter is before the court consistent with the court’s Orders [14] and [20], staying this

case pending a ruling on dispositive motions. See Docket Numbers 6, 8, 10, and 19. The District

Judge has now ruled on each dispositive motion. See Docket Number 26. Accordingly, the stay

should be lifted, and this action may proceed.

       IT IS THEREFORE ORDERED that the stay on the above-styled matter is hereby

LIFTED and a case management conference will be set by further notice of the court.

       SO ORDERED, this April 30, 2019.


                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
